                                                                  ISTRIC
                                                             TES D      TC
 1    CENTER FOR DISABILITY ACCESS                         TA
      Chris Carson, Esq., SBN 280048




                                                                                         O
                                                       S




                                                                                          U
 2




                                                      ED
      Dennis Price, Esq., SBN 279082




                                                                                           RT
      Amanda Seabock, Esq., SBN 289900                                  RDERE
                                                                                     D




                                                  UNIT
 3    8033 Linda Vista Road, Suite 200                             OO
                                                           IT IS S
      San Diego, CA 92111




                                                                                                  R NIA
 4
      (858) 375-7385
      (888) 422-5191 fax                                                                    ers
 5                                                                          n   zalez Rog




                                                  NO
      phylg@potterhandy.com                                         onne Go
                                                           Judge Yv




                                                                                                  FO
 6    Attorneys for Plaintiff




                                                    RT




                                                                                              LI
                                                               10/24/2019
 7    DANIEL W. BALLESTEROS (SBN:142003)                 ER




                                                      H




                                                                                            A
      daniel.ballesteros@hogefenton.com                     N                  C
                                                                           O F
 8    GEORGE H. CASEY III (SBN: 324835)                       D IS T RIC T
      george.casey@hogefenton.com
 9    HOGE, FENTON, JONES & APPEL, INC.
10    Sixty South Market Street, Suite 1400
      San Jose, California 95113-2396
11    Telephone: (408) 287-9501
      Facsimile: (408) 287-2583
12    Attorneys for Defendant
      Green Valley Corporation, a California Corporation
13
                         UNITED STATES DISTRICT COURT
14                      NORTHERN DISTRICT OF CALIFORNIA
15    SCOTT JOHNSON,                         Case: 4:19-CV-00205-YGR
16            Plaintiff,
17                                           JOINT STIPULATION FOR
        v.
                                             DISMISSAL PURSUANT TO
18    GREEN VALLEY CORPORATION,
      a California Corporation;              F.R.CIV.P. 41 (a)(1)(A)(ii
19    ALEJANDRO RAMOS; and Does 1-
      10,
20
              Defendants.
21
22
23
24
25
26
27
28

                                         1

     Joint Stipulation for Dismissal            Case: 4:19-CV-00205-YGR
 1                                     STIPULATION
 2
 3          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 4   between the parties hereto that this action may be dismissed with prejudice
 5   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 6   This stipulation is made as the matter has been resolved to the satisfaction of
 7   all parties.
 8
 9   Dated: October 20, 2019            CENTER FOR DISABILITY ACCESS
10
                                        By: /s/ Amanda Lockhart Seabock
11                                            Amanda Lockhart Seabock
                                              Attorneys for Plaintiff
12
13   Dated: October 20, 2019            HOGE, FENTON, JONES & APPEL, INC.
14
                                        By: /s/ Daniel W. Ballesteros
15                                            Daniel W. Ballesteros
16                                            George H. Casey III
                                              Attorneys for Defendant
17                                            Green Valley Corporation
18
19
20
21
22
23
24
25
26
27
28

                                             2

     Joint Stipulation for Dismissal               Case: 4:19-CV-00205-YGR
 1                        SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Daniel W.
 4   Ballesteros, counsel for Green Valley Corporation, and that I have obtained
 5   authorization to affix his electronic signature to this document.
 6
 7   Dated: October 20, 2019           CENTER FOR DISABILITY ACCESS
 8
                                       By: /s/ Amanda Lockhart Seabock
 9                                           Amanda Lockhart Seabock
10                                           Attorneys for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3

     Joint Stipulation for Dismissal               Case: 4:19-CV-00205-YGR
